Citation Nr: 0708568	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  98-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the September 1990 rating decision, which denied 
entitlement to service connection for bilateral pes planus, 
contained clear and unmistakable error (CUE).

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to August 
1982, from May 1983 to March 1986, and from February 1987 to 
February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  During the pendency of the 
appeal on the question of reopening of a claim for service 
connection for bilateral pes planus, through his 
representative, the veteran raised the issue of clear and 
unmistakable error (CUE) in an earlier September 1990 RO 
rating decision (issued in November 1990) denial of service 
connection for bilateral pes planus. 

In a June 2005 decision, the Board addressed these issues; 
however, based on a Joint Motion for Remand, the June 2005 
Board decision was vacated and remanded by the United States 
Court of Appeals for Veterans Claims (Court) in an Order 
dated January 6, 2006.  The case is now before the Board for 
further appellate consideration pursuant to the Court's 
Order. 


FINDINGS OF FACT

1.  The September 1990 RO rating decision to deny service 
connection for bilateral pes planus contained the factual 
error that the veteran's service medical records for the 
period of service from 1987 to 1990 did not include evidence 
of treatment of the veteran's preexisting flat feet during 
this period of service; the medical evidence of record 
supports the manifest conclusion that the veteran's 
preexisting bilateral pes planus was aggravated by service; 
and the outcome of the September 1990 rating decision would 
have been manifestly different but for the error. 

2.  Because of the finding of CUE in the September 1990 
rating decision, and the resulting revision of that decision 
to grant service connection for bilateral pes planus as if 
the September 1990 rating decision had never been rendered, 
there remains no factual or legal question for the Board to 
decide on the separately appealed issue of entitlement to 
service connection for bilateral pes planus.  


CONCLUSIONS OF LAW

1.  The September 1990 rating decision to deny service 
connection for bilateral pes planus was clearly and 
unmistakably erroneous, and should be revised to reflect a 
grant of service connection for bilateral pes planus.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.105 
(2006).

2.  Because of the finding of CUE in the September 1990 
rating decision, and the resulting revision of that decision 
that results in a grant of service connection for bilateral 
pes planus, the separately appealed issue of entitlement to 
service connection for bilateral pes planus is rendered moot.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to notify and assist a claimant is not applicable to claims 
of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001); see 
also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding 
that the Veterans Claims Assistance Act (VCAA) does not 
affect matters on appeal when the issue is limited to 
statutory interpretation).  

Because of the Board's favorable finding of CUE in a 
September 1990 RO rating decision, and the ensuing grant of 
service connection for bilateral pes planus, the full 
benefits sought on appeal are being granted by this Board 
decision, and no further notice or assistance to the 
appellant is required.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with these issues because of the 
favorable nature of the Board's decision.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

With regard to the appealed issue of service connection for 
bilateral pes planus, the Board's finding of CUE in the 
September 1990 RO rating decision renders moot the other 
issue of service connection for bilateral pes planus.  Where, 
as on the separately appealed issue of service connection for 
bilateral pes planus, the law is dispositive, the claim must 
be denied due to a lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  As such, review of the VA's duty 
to notify and assist is not necessary.  In cases such as 
this, VA is not required to meet the duty to notify or assist 
a claimant, where a claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004. 



CUE in a September 1990 Rating Decision

After the veteran was discharged from service in February 
1990, he submitted an application for benefits claiming that 
VA benefits should be awarded for bilateral pes planus.  The 
RO issued a decision in September 1990 that denied the 
veteran's claim for entitlement to service connection for 
bilateral pes planus.  In denying the veteran's claim, the RO 
noted that the veteran had asymptomatic bilateral pes planus 
upon his entry onto active duty, found as a fact that the 
service medical records were silent for any treatment for 
flatfeet, and indicated that the service separation 
examination was not of record.  Based in part on these 
findings, the RO concluded in the September 1990 decision 
that the veteran's pre-existing bilateral pes planus was not 
aggravated by his military service.  The veteran did not file 
a notice of disagreement with the RO's determination.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The law 
controlling service connection on the basis of aggravation in 
service provides that a veteran is presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and clear and unmistakable evidence 
demonstrates that the preexisting disorder was not 
aggravated.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  

Clear and unmistakable (obvious or manifest) evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service. 

The veteran specifically contends that his preexisting 
bilateral pes planus was aggravated by the period of active 
duty service from February 1987 to February 1990.  In various 
pleadings, such as briefs in December 1998 and May 2002, the 
veteran's representatives have contended that the RO 
committed CUE with respect to the September 1990 decision 
because the RO either did not have the correct facts of 
medical treatment for bilateral pes planus before it, or 
either the RO disregarded the factual evidence of medical 
treatment that was (constructively) located in the veteran's 
service medical records for the period of service from 1987 
to 1990; that such an omission was clearly erroneous; and 
that, if all the evidence of in-service symptoms and 
treatment for the period of service from 1987 to 1990 had 
been considered by the RO in September 1990, the RO would 
have granted service connection for bilateral pes planus.  

Pursuant to 38 C.F.R. § 3.104(a) (2006), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis." See 
also 38 U.S.C.A. 
§ 5108.  An exception to this rule is when the VA has made a 
clear and unmistakable error in its decision pursuant to 38 
C.F.R. § 3.105.  

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).

The Court defines a determination of CUE in a prior 
adjudication to mean that: (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [CUE] must be 
based on the record and the law that existed at the time of 
the prior ... decision."  Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

Although the veteran's contention of aggravation pertains 
only to the third period of service from 1987 to 1990, by way 
of review of the evidence that was of record at the time of 
the September 1990 RO rating decision, service medical 
records for the period of service from June to August 1982 
are not of record.  Service medical records for the period of 
service from May 1983 to March 1986 note bilateral 
asymptomatic first degree pes planus at service entrance.  At 
a November 1982 medical prescreening, the veteran denied any 
difficulty standing for a long time.  At a February 1983 
enlistment examination prior to the second period of service, 
the veteran reported no history or complaints of foot 
problems, but the clinical findings revealed bilateral 
asymptomatic first degree pes planus.  At an ETS examination 
in service in March 1986 the clinical findings were negative 
for abnormalities of the feet. 

For the relevant period of service from February 1987 to 
February 1990, the service medical records note mild 
asymptomatic pes planus at service entrance.  At a December 
1986 medical prescreening, the veteran denied any difficulty 
standing for a long time.  A January 1987 service entrance 
examination report noted mild asymptomatic pes planus, and 
the veteran's report of history that was negative for history 
or complaints of foot pain.  A November 1987 treatment entry 
reflects treatment for diagnosis of hallux valgus with bunion 
deformity, with casting for orthotics.  A December 1987 
treatment entry reflects complaints of pain in both feet, in 
the arches and corns, with intolerance to shoe gear; a 
history of one year of bunion deformity, and six weeks of 
painful bunion deformity; treatment for diagnosis of 
bilateral hallux valgus deformities, with notation of 
bilateral pes planus, which was also assessed as bilateral 
pes planus with hallux valgus deformity; measurements were 
taken for orthotics; the veteran was placed on limited 
profile (January 1988); and X-rays of the feet were taken.  
At an ETS examination in service in March 1989 the veteran 
denied any complaints of foot problems. 

Clinical examination during a VA examination soon after 
service in June 1990 revealed the continued existence of 
bilateral pes planus, but offered no evidence as to severity 
of the pes planus.  

After a review of all the evidence of record, the Board finds 
that the September 1990 RO rating decision to deny service 
connection for bilateral pes planus contained the factual 
error that the veteran's service medical records for the 
period of service from 1987 to 1990 did not include evidence 
of treatment for the veteran's preexisting flat feet 
(bilateral pes planus) during this period of service.  

The Board finds that the medical evidence actually or 
constructively of record in September 1990 supports the 
manifest conclusion that the veteran's preexisting bilateral 
pes planus was aggravated by the period of service from 1987 
to 1990.  The medical evidence that was not considered by the 
September 1990 RO rating decision includes additional 
evidence that the veteran's bilateral pes planus had been 
"asymptomatic" until the period of service from 1987 to 
1990; evidence of increased symptomatology that included 
complaints of pain in both feet that included the arches and 
corns, and intolerance to shoe gear; evidence of a history of 
service onset of bunion deformity (one year history), and 
service onset of painful bunion deformity (six week history), 
which is some evidence of increase in severity of symptoms in 
previously "asymptomatic" disability; medical evidence of 
increased disability that included clinical findings of 
hallux valgus with bunion deformity that were assessed to be 
associated with diagnosed bilateral pes planus; treatment for 
bilateral pes planus that had not previously required 
treatment as some evidence of increased severity, including 
medical evidence of casting for orthotics; and evidence of 
that fact that the veteran was placed on limited profile for 
foot disorder, which provides some evidence of increased 
impairment due to bilateral foot disability that had 
previously been asymptomatic. 

The Board further finds that the outcome of the September 
1990 rating decision would have been manifestly different but 
for the error; that is, but for the failure to obtain and 
review the service medical records for the period of service 
from 1987 to 1990, service connection for bilateral pes 
planus on the basis of aggravation during the period of 
service from 1987 to 1990 would have been granted in 
September 1990.  For these reasons, the Board now finds that 
the September 1990 rating decision to deny service connection 
for bilateral pes planus was clearly and unmistakably 
erroneous, and should be revised to reflect a grant of 
service connection for bilateral pes planus.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105.


Service Connection for Bilateral Pes Planus

Because of the finding of CUE in the September 1990 rating 
decision, and the resulting revision of that decision that 
results in a grant of service connection for bilateral pes 
planus, there remains no factual or legal "question" for 
the Board to decide on the separately appealed issue of 
entitlement to service connection for bilateral pes planus.  
For this reasons, the Board finds that the separately 
appealed issue of entitlement to service connection for 
bilateral pes planus is rendered moot.  38 U.S.C.A. 
§ 7104(a); see Stegall v. West, 11 Vet. App. 268 (1998).




ORDER

The September 1990 RO rating decision, which denied 
entitlement to service connection for bilateral pes planus, 
contained CUE, and should be revised to reflect a grant of 
service connection for bilateral pes planus.

The separately appealed issue of entitlement to service 
connection for bilateral pes planus, having been rendered 
moot, is dismissed. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


